Citation Nr: 1144409	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-49 459	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for calluses on both feet. 

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability. 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to a compensable disability rating for service-connected laceration scar, left eyebrow.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant served on active duty in the United States Air Force from November 1954 to August 1958.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) in July 2008, and November 2008.

The Board remanded the case, in June 2011, for the scheduling of a Board hearing.  In September 2011, a videoconference hearing was held between the above RO and the Board in Washington, DC, before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the file.  

The Board notes that the appellant's right knee service connection claim was originally denied in a March 1971 rating decision; he was notified of the denial the next month and did not appeal.  The March 1971 RO decision represents the last final action on the merits of the right knee claim, Glynn v. Brown, 6 Vet. App. 523 (1994), and also represents the last final decision on any basis as to the issue of entitlement to service connection for a right knee disorder.  Evans v. Brown, 9 Vet. App. 273 (1996).  

While the January 2008 VA letter to the appellant informed him that his right knee claim had previously been denied and that new and material evidence was needed to reopen that claim, neither the July 2008 rating action nor the November 2009 Statement of the case (SOC) contained any discussion of the need for new and material evidence to reopen the right knee service connection claim.  However, before reaching the merits of the Veteran's claim for service connection for a right knee disorder, the Board must first rule on the matter of the reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the right knee service connection issue on appeal is as listed on the first page, above.

The issue of entitlement to service connection for a left eye disorder, to include as secondary to the in-service head injury, has been raised by the record, but that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the AMC/RO for action as described below.

Under 38 C.F.R. § 19.29, a Statement of the Case (SOC) must contain a summary of the evidence in the case relating to the issue or issues with which the appellant or representative has expressed disagreement; a summary of the applicable laws and regulations, with appropriate citations and a discussion of how such laws and regulations affect the determination; and the determination of the agency of original jurisdiction on each issue and the reasons for each such determination with respect to which disagreement has been expressed.  The Board notes that the SOC dated in November 2009 contains no discussion of the need for new and material evidence in regard to the right knee service connection issue.  Also, no such discussion is found in any Supplemental Statement of the Case (SSOC) as none was ever issued.

The Board finds that the procedural flaws in the handling of the appellant's right knee service connection claim have resulted in the creation of prejudice to the appellant that forestalls proceeding with the issuance of a final decision.  As the appellant was not put on notice of the statutory or regulatory requirements for new and material evidence in the documents sent to him during the course of his appeal, he must be provided with such notice while the appeal is in remand status.  38 C.F.R. §§ 19.29, 19.31; Bernard v. Brown, 4 Vet. App. 384 (1993).  

Review of the claims file reveals that the appellant has been in receipt of medical treatment at VA facilities; however, only treatment records dated up to July 2009 have been included in the evidence of record.  In addition, the evidence of record indicates that the appellant has received treatment from various private providers including the San Antonio Bone and Joint Clinic; Wellmed in San Antonio; the Central Cardiovascular Institute of San Antonio; and the Holy Cross Family Practice Associates.  The evidence of record also indicates that the appellant was a participant in a study and a sub-study related to a blood pressure medication for Daiichi Sankyo Pharma Development.

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  On remand, the outstanding VA and private treatment records for the appellant should be obtained and associated with the claims file.

The appellant testified at his September 2011 Board videoconference hearing that he had been exposed to very loud noise from exposure to aircraft while working as an air policeman on the flight line as well as from firing weapons and that he had not been afforded ear protection.  He further testified that his hearing loss started during service and that he currently has hearing difficulties.  

Review of the appellant's service medical treatment records reveals that the appellant complained of a painful callus on the bottom of his left foot in June 1957.  Later that same month, he was given permission to wear low quarter shoes.  In September 1957, there was another clinical notation of calluses on the left foot.  The appellant testified at his September 2011 Board videoconference hearing that he currently had calluses on both feet and that he had had problems with calluses since service.  A January 2009 VA podiatry note states that the appellant had hyperkeratoses on each foot.

It is well established that, while someone who is a layperson is not considered capable of opining on matters requiring medical knowledge, they are permitted to provide observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supra.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, for example, the appellant is competent to describe his hearing-related symptoms and having calluses which are the sort of conditions that are observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The determination of whether a veteran has a ratable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The United States Court of Appeals for Veterans Claims (Court) explained that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley, at 157.

Further, the Court opined that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  The evidence of record indicates that the appellant may have been exposed to acoustic trauma in service by virtue of his activities around aircraft and weapons.  However, no clinical opinion as to whether any current hearing loss is etiologically linked to the appellant's in-service noise exposure has been rendered.

In addition, the appellant has not been afforded a VA medical examination for calluses on his feet.  No medical opinion as to the etiology and onset date of the claimed foot calluses is of record.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is lay evidence of record to indicate that the appellant displayed symptoms related to the claimed conditions while he was in service which have continued to the present.  The appellant has presented written statements and testimony to that effect.  In light of the existence of credible evidence of continuity of symptoms capable of lay observation, and that the appellant may have had manifestations of the claimed hearing loss and/or calluses in service or within one year of service, the Board finds that the duty to assist in this case requires that an audiometric evaluation and a podiatric examination should be obtained on remand.

The appellant is seeking a compensable evaluation for his service-connected left eyebrow scar.  Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.

Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.

Surface contour of scar is elevated or depressed on palpation.

Scar is adherent to underlying tissue.

Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).

Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).

Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).

Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face or neck is rated 10 percent disabling.  A skin disorder of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips; or, with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with six or more characteristics of disfigurement, is rated 80 percent disabling.  

In this case, the appellant was not afforded an examination of his left eyebrow scar; as reflected in the November 2008 rating action, the denial of a compensable evaluation was based on the service discharge examination.  However, an examination is needed to address each of the characteristics of disfigurement.

On remand, these deficiencies must be rectified.

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)


1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011), the implementing regulations found at 38 C.F.R. § 3.159 (2011) and any other applicable legal precedent, to include Kent v. Nicholson, 20 Vet. App. 1 (2006), has been completed.

2.  With assistance from the appellant as needed, obtain the medical records from his participation in the study and a sub-study related to a blood pressure medication for Daiichi Sankyo Pharma Development (principal investigator Dr. Curtis Scott Horn).

3.  With assistance from the appellant as needed, obtain the medical records from his private providers, including but not limited to the San Antonio Bone and Joint Clinic; Wellmed in San Antonio; the Central Cardiovascular Institute of San Antonio; and the Holy Cross Family Practice Associates covering all years of treatment and associate them in the claims file.

4.  With assistance from the appellant as needed, obtain all the records from his current VA health care provider(s) not already of record and associate them in the claims file.  

5.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant should also be informed of the negative results and be given opportunity to secure the records.

6.  After the above development is completed, arrange for the Veteran to undergo VA audiometric testing by an audiologist to determine the nature and etiology of his claimed bilateral hearing loss.  The claims file must be made available to the examining audiologist for review in conjunction with the audiometric testing.  The audiologist should ascertain what type of employment or activities the appellant engaged in following his separations from service.  The findings should be reported in detail.

If, and only if, the audiometric testing demonstrates that the appellant meets the 38 C.F.R. § 3.385 standard for hearing loss in either or both ears, the audiologist should respond to the following specific questions and provide a full statement of the basis for the conclusions reached:

a.  On the basis of the clinical record and the known development characteristics of the diagnosed hearing loss, can it be concluded that any such currently diagnosed hearing loss existed at the time of Veteran's separation from service in August 1958?  The examiner should discuss all hearing testing of record, as well as the Veteran's description of his in-service hearing loss.

b.  When is the first documented record of the existence of hearing loss for the Veteran?  The examiner should discuss the Veteran's description of his exposure to acoustic trauma during service, as well as the audiometric testing results of record.

c.  Is the Veteran's currently claimed hearing loss etiologically related to any incident of service, including exposure to weapon fire or aircraft, or is the claimed hearing loss more likely due to some other cause or causes, including aging and/or post-service noise exposure?

Note:  In assessing the relative likelihood as to origins and etiology of the Veteran's hearing loss, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that either claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's hearing loss.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for an examination by a VA podiatrist to determine the nature, etiology and onset date of any current foot pathology.  The claims file must be available for review by the examiner in conjunction with the examination, and the report should state that such review has been accomplished.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  All pertinent imaging/radiology results should be discussed.  After examining the Veteran and reviewing his claims file, the examiner should offer an opinion as to the medical probabilities that any current chronic foot disorders are attributable to the appellant's military service.  The examiner must discuss any in-service diagnosis of calluses, and all other pertinent pre-service, in-service and post-service clinical findings.

The podiatrist should respond to the following specific questions and provide a full statement of the basis for the conclusions reached:  
      (a)  Is the appellant currently diagnosed with any chronic foot disorder in either foot?  If so, state each diagnosis for each foot.
      (b)  Were any signs or symptoms noted in service or within one year after service separation (in August 1958) which were the first manifestations of the Veteran's current complaints?
      (c)  What is the likelihood, based on what is medically known about foot disorders, including calluses, that the appellant's current foot pathology, if any, was directly caused by any occurrence or incident related to the appellant's military service from November 1954 to August 1958? and
      (d)  Is it at least as likely as not, based on what is medically known about foot disorders, that any calluses documented in service were symptoms of some chronic foot pathology?  The examiner should discuss the Veteran's description of his foot problems during service.

Note:  In assessing the relative likelihood as to origin and etiology of the Veteran's claimed bilateral foot pathology, the podiatrist should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any such claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the podiatrist should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the podiatrist concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the podiatrist should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed bilateral foot pathology, including calluses.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

8.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a skin examination in order to determine the status of the appellant's left eyebrow scar disability.  This examination is for the purpose of evaluating the nature, severity and extent of the service-connected disability.  The examiner should review the appellant's claims file in connection with the examination.  Color photographs should be taken of the left eyebrow scar in order to demonstrate its current appearance.

The examiner must state whether the left eyebrow scar is deep, superficial, nonlinear, unstable, or painful, and document the length, width and depth of the left eyebrow scar and whether there is any visible or palpable tissue loss.  The examiner should provide specific findings as to whether: (1) the scar is five or more inches in length; (2) the scar is at least one-quarter inch wide at the widest part; (3) the surface contour of the scar is elevated or depressed on palpation: (4) the scar is adherent to underlying tissue; (5) the skin is hypo- or hyper-pigmented in an area exceeding six square inches; (6) the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches; (7) there is underlying soft tissue missing in an area exceeding six square inches; or (8) the skin is indurated and inflexible in an area exceeding six square inches.  Photographs of the scar should be taken and associated with the claims file. 

9.  Then review the claims file to ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the medical opinion reports.  If any report does not include adequate responses to the specific opinions requested, the report must be returned to the providing examiner for corrective action.  To help avoid future remand, the AMC/RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

10.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and readjudicate each of the issues remaining on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, including new and material evidence, direct service connection, presumptive service connection, and secondary service connection, to include by aggravation.  

11.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on each claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the new and material evidence issues on appeal as well as to the increased rating and service connection issues currently on appeal.  Appropriate time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

